Exhibit COMMON STOCK PURCHASE AGREEMENT THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of the tenth day of April, 2008, by and between Fang Siping (the “Seller”), a record or beneficial owner of shares of capital stock of China Valves Technology, Inc. (formerly, Intercontinental Resources, Inc.), a Nevada corporation (the “Company”), and Li Bin (the “Buyer”). W I T N E S S E T H: WHEREAS, the Seller owns an aggregate of 24,300,000 shares of common stock of the Company bearing a restrictive legend; and WHEREAS, the Buyer wishes to purchase all 24,300,000 shares of such Company common stock (the “Stock For Sale”) from the Seller; NOW, THEREFORE, in consideration of the mutual promises, covenants, and representations contained herein, and subject to the terms and conditions hereof, the Buyer and the Seller agree as follows: 1.Agreement to Purchase and Sell.The Seller will sell to the Buyer and the Buyer agrees to purchase the Stock For Sale from the Seller.The Buyer agrees to purchase the Stock for Sale for an aggregate purchase price of $10,000 (the “Purchase Price”).The Buyer shall pay the Purchase Price to the
